Citation Nr: 1524451	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D. (initials).  


REPRESENTATION

Appellant represented by:	   Pro se

The Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1991 and from February 1995 to June 2004.  The appellant is the mother of - and has been the guardian of - the Veteran's child, D.D. who was born in January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim of entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D.

In January 2015, the appellant withdrew her request for a Board hearing.  Therefore, no further development as to a hearing is necessary.

The January 2015 letter informing the appellant that her appeal had been formally placed on the Board's docket was sent to the Veteran's address and not her address. Later that month, the letter was returned as undeliverable.  In March 2015, the Board sent a copy of that letter to the appellant, the Veteran, and the Veteran's representative.

The issue of entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA has been raised by the record in August 2008 and June 2009 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

D.D. turned eighteen since the appellant filed the apportionment claim in August 2008.  The appellant's June 2009 VA Form 9, however, shows that the appellant is claiming that D.D. is a helpless child for VA purposes due to a birth defect or that he will go to college.  The issue of entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA is inextricably intertwined with the issue on appeal because the period of any potential apportionment will depend on how long D.D. is recognized as a child for VA purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The appellant last provided financial information in 2008.  Both the appellant and the Veteran should provide additional financial information.

In May 2005, an overpayment of VA compensation benefits in the amount of nearly $11,000 was created on the basis that the Veteran was receiving VA compensation benefits while on active duty.  It is unclear whether how much of the overpayment, if any, was withheld from the Veteran's compensation benefits and for how long during the pendency of the appellant's claim.  Therefore, an audit showing the net amount of compensation benefits - that is, his total compensation benefits minus any withholding - for the period from August 2008 to the present is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any necessary development on the issue of entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA, and adjudicate that issue.  The appellant is hereby informed that the Board may only exercise appellate jurisdiction over this issue if the appellant or the Veteran perfects an appeal thereto.

2.  Ask the appellant and the Veteran to provide evidence of monthly income, property, and monthly expenses from the period from August 2008 to January 2010, and, if applicable, from January 2010 to whenever VA determined that D.D. is no longer a child for VA purposes.

3.  The AOJ should conduct an audit showing the net amount of compensation benefits - that is, his total compensation benefits minus any withholding - for  the period from August 2008 to the present, and include a report of that audit in the electronic claims file.

4.  Thereafter, the AOJ should undertake any additional necessary development on the entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D., and readjudicate the claim.  If the benefit is not granted, the appellant and the Veteran should be furnished with a supplemental statement of the case, with a copy to the Veteran's representative, and the appellant and the Veteran should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




